Citation Nr: 0723641	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  98-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel









INTRODUCTION

The veteran served on active duty in the military during 
World War II,               from October 1943 to January 
1945.  He died in November 1997.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

In April 2004, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further procedural and evidentiary development.  

The Board again remanded the appeal in June 2006, for the 
purpose of obtaining     a more comprehensive VA medical 
opinion and other competent evidence to supplement the 
record.  On completing the requested development, the AMC 
continued the denial of the appellant's claim and returned 
the case to the Board for further review.


FINDINGS OF FACT

1.	The appellant has been provided comprehensive notice of the 
evidence required to substantiate the claim on appeal, 
including as to the shared responsibility between VA and 
herself to obtain that evidence and information.  
Additionally, VA has fulfilled its duty to assist her in 
obtaining evidence relevant to the disposition of  this 
matter.

2.	The veteran's death certificate shows he died in November 
1997, and that           the immediate cause of his death was 
heart failure, due to or as the result of         acute 
myeloid leukemia (AML).

3.	At the time of the veteran's death, service connection was 
in effect for thrombophlebitis of the right leg.

4.	The most probative medical evidence of record on whether 
the cause of the veteran's death is etiologically related to 
his military service, a February 2007 VA medical opinion, 
indicates the conditions that led to his death in all 
likelihood were not the result of his service-connected 
thrombophlebitis, including several post-service treatment 
modalities for that disorder. 


CONCLUSION OF LAW

A disability incurred or aggravated during service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.    As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including as here, a claim for service connection for cause 
of death, as a basis for applying for Dependency and 
Indemnity Compensation (DIC) benefits), therefore, VA is 
required to review  the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the requirement that a claimant receive 
claim-specific VCAA notice pertaining to the specific 
benefits he intends to establish, the appellant         has 
been sufficiently apprised of the procedures in effect for 
the continuing development of the claim on appeal.  
Preliminarily, through the issuance of several notice letters 
in this case, as well as an August 1998 statement of the case 
(SOC) and subsequent supplemental SOCs (SSOCs), each of the 
criteria set forth                 in reference to the 
content of the notice afforded as defined under the Pelegrini 
II decision have effectively been met.  

Initially, a November 2003 notice letter sent from the RO to 
the appellant included a generalized request for additional 
information or evidence that would substantiate the claim for 
service connection for the cause of the veteran's death.  
Also provided was a description of whose responsibility -- 
VA's or the appellant herself it was to obtain further 
evidence relevant to the eventual disposition of the claim, 
including that VA would undertake reasonable efforts to 
assist in obtaining any additional remaining medical records, 
employment records, or other Federal records.           See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Enclosed with the letter was a copy of VA Form 21-4142 
(Authorization and Consent to Release of Information) upon 
which she could identify further sources of evidence from 
private treatment sources.  Thereafter, the April 2004 
correspondence sent from the AMC (following the Board's prior 
remand, earlier that month), also set forth a detailed 
description of the regulatory criteria for a valid claim for 
Dependency and Indemnity Compensation, including based upon a 
claim for service connection for cause of death.                    
The August 1998 SOC and later SSOCs also provided direct 
citation to the applicable regulations themselves.  

Subsequent VCAA notice letters that were issued on a 
continuing basis by the AMC (dated between August 2004 and 
January 2007), contained substantially similar notice 
information to that already sent.  A June 2005 letter in 
particular also requested that the appellant complete a 
medical authorization form to permit obtaining relevant 
records of private hospitalization.  Hence, the first three 
elements specified under the Pelegrini II decision for 
comprehensive notice were satisfied.

Additionally, the June 2005 letter included language 
requesting that if the appellant had any further evidence in 
his possession that pertained to her appeal, to please send 
it to the AMC; she was further notified that if she had any 
other evidence or information which she believed would 
support her claim, to notify that agency.        So the 
fourth and final element of VCAA notice was likewise met.   

The appellant has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date pertaining to the claim under consideration, 
through an addendum to the June 2005 and September 2006     
VCAA letters informing her of the recent holding in the 
Dingess/Hartman decision. She has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of her claim.

In addition to the foregoing considerations as to the content 
of the notice provided,            the relevant notice 
information must also have been timely sent.  The Court in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).             In the current case, each relevant 
VCAA notice letter, beginning with the first such 
correspondence issued in November 2003, were sent well after 
the June 1998 RO rating action that is on appeal.  Keep in 
mind, nonetheless, that the VCAA had not yet been enacted at 
the time of that rating decision.  The RO could not have 
possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim, because the 
VCAA did not yet even exist.                     
Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question,           VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
claimant receives or since has received content-complying 
VCAA notice such that he is not prejudiced.              See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as        in an SOC or 
SSOC, is sufficient to cure a timing defect).
  
The record reflects that the RO has taken sufficient measures 
to provide the appellant with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following the 
AMC's issuance of the most recent notice letter provided in       
January 2007, the appellant had ample opportunity to respond 
in advance of the April 2007 SSOC continuing the denial of 
her claim.  During this timeframe,       she completed and 
returned an SSOC notice response form (responding to a 
previous SSOC dated from February 2006) stating that she had 
no additional evidence or information to provide.  The record 
also does not show that there is any further relevant 
evidence that has not already been obtained.  For these 
reasons,        the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the appellant 
has been afforded "a meaningful opportunity to participate 
effectively  in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006). 


Moreover, in considering and adjudicating the claim on 
appeal, VA has undertaken appropriate action to comply with 
the duty to assist the appellant.  This has included 
obtaining the veteran's service medical records (SMRs).  
Several medical opinions have been requested and obtained 
from VA physicians pertaining to the essential medical issues 
that have been raised in connection with the present appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There was 
also previously some indication that additional records of 
treatment at the J.T.M. hospital from the 1970s up until the 
veteran's death were available; however, continuing attempts 
to obtain information and authorization to permit a records 
request in this regard (as directed in both prior Board 
remands of the claim) have been unsuccessful, including 
attempts to elicit further information from the appellant. 

To support her claim, the appellant has provided extensive 
records of private medical treatment from during the 
veteran's lifetime, a December 1997 opinion from an osteopath 
who had treated the veteran, and various personal statements.  
She declined the opportunity to testify at a hearing in 
support of her claim.                 See 38 C.F.R. § 
20.700(a).     

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law, Regulations and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006). The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death - including, 
particularly, autopsy reports.  Id.   
A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See, e.g., Schoonover v. Derwinski, 3 Vet. App. 
166, 168-69 (1992) (addressing requirements for consideration 
of disabilities attributable to service as contributory, as 
well as direct cause of death in DIC claims).  See also 
Mattern v. West,              12 Vet. App. 222, 227-28 
(1999); Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death,        the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  Additionally, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death, in which case it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).  
In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is unfavorable, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

On a review of the medical evidence, including the opinions 
of qualified physicians who have reviewed this case, thorough 
consideration has been provided as to the most probative 
evidence on the issue of causation.  As indicated, the 
competent and persuasive evidence must demonstrate that the 
cause of the veteran's death is etiologically related to a 
disorder itself due to service.  See 38 U.S.C.A. § 1310. 
Based on the most recent opinion concerning causation though, 
and weighing the evidence as a whole on this issue, the 
record indicates that the requisite causal nexus has not been 
shown in this instance.   

The veteran's claims file reflects that at the time of his 
death, service connection was in effect for the condition of 
thrombophlebitis of the right leg, then rated as    30 
percent disabling.  Service connection had been awarded for 
that condition pursuant to a rating decision issued in 
January 1945.  ("Thrombophlebitis" is indicative of 
swelling of a vein caused by blood clot formation.  See 
DORLAND'S MEDICAL DICTIONARY 1907 (30th ed. 2003)).

According to his certificate of death, the veteran died on 
November [redacted], 1997.       The immediate cause of his death was 
listed as heart failure.  Also listed as a contributing 
condition to the cause of his death was acute myeloid 
leukemia.         No autopsy was performed.     

In connection with the present claim, the appellant-widow has 
raised several potential theories as to the claimed 
likelihood that the events that caused the veteran's death 
were service-related, which warrant in-depth medical analysis 
to determine whether these purported bases for a casual nexus 
were met.                  The appellant claims initially, 
that the veteran's terminal heart failure was caused by his 
service-connected thrombophlebitis in the right leg, or was 
otherwise due to post-service treatment modalities for that 
condition.  She states in this regard that he suffered from 
deep vein thrombosis (DVT) associated with his phlebitis, 
that could have led to formation of a pulmonary embolism, and 
further that injury to the lining of the veins caused an 
increased tendency for blood to clot, leading to significant 
swelling and diminishment of oxygen supply, and also then 
episodes of increased blood flow causing him to experience 
periods of "shock" to the heart.  A condition involving 
numerous thromboses and aneurysms was alleged to have a 
similar effect.  As for the stated "overuse" of Coumadin (a 
blood thinner medication) as a prescribed medication for 
bilateral deep vein thrombosis, this was alleged also to 
significantly affect cardiovascular function, particularly 
inasmuch as individuals with congestive heart failure were 
generally more sensitive to the effects of that medication.  

The onset of acute myeloid leukemia is similarly claimed as 
the result of a         service-connected disorder.  
According to the appellant, the veteran during his lifetime 
received substantial amounts of radiation on a prolonged 
basis through      x-rays and other treatment for phlebitis.  
The use of Coumadin also was alleged to have led to adverse 
blood composition, including the intended effect this 
medication had upon the liver in synthesis of factors known 
to be active in coagulation mechanisms.  It was alleged that 
in summary, the combined effect on a prolonged basis of 
symptoms of and treatment for service-connected phlebitis was 
the underlying cause of or contributing factor to the 
conditions that led to the cause of death, and the veteran's 
cardiovascular disorder may have also lessened the ability to 
sustain additional pressure on treatment for leukemia. 

The medical evidence of record pertaining to the veteran's 
service-connected disorder of the lower extremities, and any 
further associated cardiovascular manifestations, includes 
private hospitalization records in August 1993 at the          
S.C. hospital which show treatment for cellulitis, with 
erythema, of both legs            (as the first evidence on 
file of this condition, since initial diagnosis and 
evaluation several decades previously, following service).  
An electrocardiogram study the following month indicated mild 
aortic insufficiency along with trace to mild mitral 
regurgitation.  A vascular study revealed no evidence of DVT.  
A contemporaneous report does mention DVT, but apparently in 
the context of a prior history of the condition.  
Nonetheless, on admission in October 1994 to the N.S. 
hospital, there was noted in part, a diagnosis of acute and 
chronic DVT of the left lower extremity, with no further 
indication as to the potential impact on the service-
connected right lower extremity.  An August 1997 report 
indicates evaluation and treatment for anemia.

There was previously some indication that reports of the 
veteran's final hospitalization at the J.T.M. hospital were 
available, although as mentioned, development efforts to 
obtain these records did not yield any further information.

A December 1997 letter from R.B., an osteopath previously 
treating the veteran, stated that he had a long history prior 
to his death of thrombophlebitis as well as cardiomyopathy, 
diabetes mellitus and leukemia.  This treatment provider 
further indicated that although she could not say with 
certainty whether the veteran's thrombophlebitis caused his 
death as an autopsy was not performed, it did contribute to 
his poor quality of life.  

The RO then obtained a May 1998 advisory opinion from a VA 
physician in reference to the appellant's claim, which stated 
that review of the claims file revealed the veteran had a 
long history of cellulitis, thrombophlebitis, and DVT with 
treatment by Coumadin.  The date of diagnosis of acute 
myeloid leukemia was not clear.  It was stated that the 
physician was unable to give a definite correlation between 
congestive heart failure and acute myeloid leukemia.

In view of the fact that the aforementioned opinions on the 
dispositive question     of medical causation were each 
inconclusive, through its April 2004 remand the Board 
requested a more comprehensive VA medical opinion based on a 
detailed              claims file review.  See generally, 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board may 
consider only independent medical evidence to support its 
findings, and where that evidence is insufficient, has the 
province to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  See also Murphy 
v. Derwinski,              1 Vet. App. 78, 82 (1990) (where 
reasonably raised according to the facts of record, 
consideration is necessary as to the likelihood of a medical 
relationship between  the cause of the veteran's death and 
service, including obtaining a sufficient         "medical-
scientific basis" on this question presented).

Thereafter, in an undated opinion, Dr. J.A. concluded that on 
reviewing the     claims file including the appellant-widow's 
various theories, it was less likely than not that the 
veteran's death from heart failure and AML was in any way 
related to service or service-connected thrombophlebitis.  
The reason for this determination was that there was nothing 
in the medical literature to support the contention that 
exposure to x-rays as diagnostic procedures caused the 
veteran's AML, or that prolonged use of Coumadin caused heart 
failure or AML.  

In his September 2006 supplemental opinion (responding to the 
Board's June 2006 remand directive for a more case-specific 
rationale for the opinion offered),              this 
physician clarified that there was nothing in the medical 
records to support the contention that thrombophlebitis 
contributed to the veteran's congestive heart failure, the 
reason being that thrombophlebitis was not a risk factor for 
the same.  Also, the veteran had diabetes mellitus which was 
a known risk factor for congestive heart failure.  However, 
the physician further observed that in terms of AML, he was 
not an expert in this field and therefore giving an opinion 
on whether this condition was service-related would be 
speculative.

A February 2007 opinion from another VA physician, Dr. W.T., 
also based upon review of the medical history of record, 
addressed the issue of causation in a substantially greater 
degree of detail.  The examiner first considered the 
pathology of acute myeloid leukemia in this case.  
Chemotherapy, one possible causative factor, was not shown by 
history.  Concerning ionizing radiation, another factor,                 
the appellant had claimed frequent x-rays for DVT caused AML.  
In this respect,       the examiner stated that monitoring 
DVT is generally by Doppler, a sonogram-based tool using 
sound waves and not radiation.  On the other hand, doses of 
more than 20 Gy (a unit of measurement) reported with 
ionizing radiation had been linked to the development of AML.  
Yet assuming the veteran had received numerous chest x-rays, 
it would have taken about 200,000 of these to equal a harmful 
radiation dose.  The veteran's family history was also not 
indicative of leukemia.  When turning next to the appellant's 
specific contentions, the examiner considered whether, as 
claimed, thrombophlebitis caused a congestive heart 
condition.  According to the examiner, pulmonary embolism, 
not DVT may cause right sided heart failure (cor pulmonale), 
and findings of cor pulmonale here      were not present.  
While the appellant identified as a concern "overuse" of 
Coumadin to treat phlebitis, this did not appear logical.  
Instead, use of warfarin (Coumadin) was directly indicated in 
a patient with a history of DVT.  Dosing of warfarin was also 
titrated with the aid of a laboratory test.  Overdosing of 
warfarin could cause hemorrhage or infarct to the heart, 
however such hemorrhagic events were not documented in the 
file.  One documented INR test result (to evaluate the 
ability of the blood to clot properly) was 1.86, therapeutic 
range being 2-3, and thus the argument of "overuse" of 
warfarin was not supported.  Also, use of warfarin could not 
have caused an immune deficiency state.  The combined effect 
of relatively limited radiation exposure and Coumadin use 
over time as a result           would not likely have been 
detrimental.

The VA examiner further indicated in response to the 
appellant's contention that DVT caused a coronary thrombosis 
environment, that this was not medically sound inasmuch as 
ischemia or infarction of the coronary artery system was not 
generally associated with DVT.  As noted, there was no 
documentation of previous                cor pulmonale.  
There was no indication that the long duration of DVT had 
directly affected the heart organ and lungs, causing repeated 
episodes of "shock."  
With regard to the potential existence also of a relationship 
between service-connected phlebitis and AML, the examiner 
while acknowledging that severe shock             (low 
perfusion) to the bone marrow may cause bone marrow 
infarction, indicated that a similar relationship had not 
been noted as to AML.  The prognosis of AML in individuals 
over 60 years of age generally was grim.  Also, for the 
reasons stated there was no reason to indicate DVT had 
weakened any organs and thus predisposed the veteran to have 
AML.  The examiner concluded that in summary, the veteran's 
death was consistent with the natural history of leukemia in 
the elderly.  It was not likely associated with deep vein 
thrombosis, use of warfarin    (as the appropriate treatment 
of DVT) or the use of monitoring tests (Doppler).

When considering the objective merits of the respective 
medical nexus opinions  that have been obtained in this case, 
the preceding opinion from the February 2007 examiner is the 
one such finding to conclusively address the issue of 
causation,   and as indicated, is unfavorable to the 
disposition of the claim on appeal.  In the rationale for his 
opinion, this physician addressed the substantive 
observations raised by appellant as the point by point basis 
for his inquiry, to consider whether the underlying right leg 
thrombophlebitis and related treatment modalities caused or 
contributed to the veteran's congestive heart failure -- and 
if a similar relationship existed with respect to the 
underlying condition of AML.  See Wray v. Brown,            7 
Vet. App. 488, 493 (1995) ("The Board's decision to adopt an 
independent medical expert's opinion may satisfy the 
statutory requirement of an adequate statement of reasons or 
bases, where, as in this case, the expert has fairly 
considered the material evidence which appears to support the 
appellant's position.").             The examiner's overall 
determination also reflected both review of the veteran's 
claims file, and applicable scientific and medical 
literature.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
veteran, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches).  
See, too, Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(probative value to a medical opinion determined based on, 
amongst other factors, the physician's access to the claims 
file).  As such, this opinion should be ascribed substantial 
probative weight.  

The Board has additionally considered the December 1997 
opinion of an osteopath who had treated the veteran, since 
while not a definitive statement it does establish a link 
between thrombophlebitis and subsequent health problems, and 
suggest               if not directly state that a vascular 
condition was a factor in the illness that caused the 
veteran's death.  

On this subject, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  And at the same time, the Board 
is mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker, 10 Vet. App. at 74.                 Here, 
however, there is a plausible basis to accept the February 
2007 VA examiner's opinion as more persuasive, since it is 
grounded in an in-depth review of the medical evidence at 
hand, and further presents a clearly identifiable rationale 
to support the conclusion presented.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens, 7 Vet. App. at 433.  Also 
significant is that prior examiners who have considered the 
element of causation, to the extent even their conclusions   
were not as formally stated as the February 2007 examiner's, 
did not reach a favorable conclusion on this question, and in 
particular the initial May 1998 opinion of record was 
generally consistent with the more recent February 2007 
determination.  

The additional remaining evidence for review in this case 
consists entirely of the assertions raised by the appellant-
widow.  Since she is a layperson, however,          she does 
not have the necessary medical training and/or expertise to 
give a probative opinion on whether the cause of the 
veteran's death is etiologically related to a service-
connected disability or other incident of his military 
service, including whether due to a service-related vascular 
disorder or post-service treatment for           this 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992);      Layno v. Brown, 6 Vet. App. 465 (1994).  See 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999) (medical 
nexus requirement for service connection consists of a link 
between current disability and an identifiable in-service 
disease or injury); Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

For these reasons and bases, the Board finds that the claim 
for service connection for the cause of the veteran's death 
must be denied.  The preponderance of the medical evidence is 
against the finding that there was any disability related to 
service that caused or contributed substantially or 
materially to the veteran's death. Accordingly, the benefit 
of the doubt doctrine is not applicable in this appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


